Citation Nr: 1734206	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-23 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1966 to October 1969, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction is now with the RO in Chicago, Illinois.

In May 2016, the Board remanded the claim for additional development.  That development has been completed.


FINDING OF FACT

For the entire appeal period, the Veteran's CAD was manifested by ejection fraction greater than 50 percent, use of continuous medication, and a work load of between 7 and 10 metabolic equivalents (METs) resulting in dyspnea, fatigue and angina; cardiac hypertrophy or dilatation was not shown. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for CAS are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  This appeal for a higher rating arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided a VA medical examination in June 2011 and August 2016.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met. 

Higher Rating

The Veteran seeks a higher initial evaluation for CAD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016). 

When an appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection for CAD was granted in an August 2011 rating decision.  The RO assigned an initial rating under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005.  

Under DC 7005, a 10 percent rating is warranted for a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication required.  A 30 percent rating is warranted if a workload between 5 and 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilatation.  A 60 percent rating is warranted if there had been more than one episode of acute congestive heart failure in the past year; or if a workload between 3 and 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of 30-50 percent.  A 100 percent rating is warranted if there is chronic congestive heart failure; or if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2016).  

Section 4.104 was revised effective September 6, 2006.  See 71 Fed. Reg. 52457 (September 6, 2006).  The revision did not alter the criteria applicable here.

In September 2004 SSA records, the Veteran reported recently developed shortness of breath and difficulty with physical activities such as going up two flights of stairs. 

In December 2004 VA medical records, the Veteran reported a modest amount of chest pain.  In a March 2005 VA medical record, the clinician noted episodic chest pain with shortness of breath.  

The Veteran reported a remote history of myocardial infarction.  See VA medical records from August 2005 and October 2015.

In a February 2006 VA medical record, the Veteran reported palpitations upon exertion and anxiety/stress.  The Veteran noted that chest pain occurred once or twice weekly a few years ago but had decreased to less than once per month.  The Veteran noted that he took medication to alleviate chest pain.  The Veteran further reported occasional shortness of breath, dyspnea on exertion, and the ability to walk between 2 to 20 blocks without symptoms.  A cardiology work up was performed; the myocardial perfusion stress test showed a left ventricular ejection fraction of 57 percent and hypoperfusion of inferior wall with collateral circulation after stress.  Gated stress test was normal. 

In June 2011, the Veteran was provided a VA examination.  The Veteran reported a heart attack in the 1980s.  He denied any chest pains, angina, shortness of breath, dyspnea on exertion, palpitations, or fainting.  The Veteran reported taking medication related to his CAD.  The examiner noted that a nuclear scan showed hypoperfusion of the inferior wall with collateral circulation with ejection fraction of 57 percent.  The examiner further noted that electrocardiograms (EKG) from 1998 until present are normal.  The examiner indicated that there was no evidence of hypertrophy or dilatation.  The examiner further indicated that the Veteran had good exercise capacity with estimated energy levels at or above 8 METs.  The examiner concluded that there was no clinical evidence of ischemic heart disease because of the normal EKGs, absence of symptomatic coronary disease, and questionable nuclear scan.  

Pursuant to the Board's May 2016 remand, the Veteran was afforded another examination in August 2016.  The examiner conducted an examination of the Veteran and reviewed the claims file.  The examiner noted that continuous medication is required for control of the Veteran's heart condition.  The examiner indicated that the Veteran has not had congestive heart failure, cardiac arrhythmia, valve condition, infectious cardiac conditions or pericardial adhesions.  The examiner noted that the Veteran reported a history of myocardial infarction in 1998, but VA medical records showed no evidence of it.  Currently, there was no evidence of cardiac hypertrophy or dilatation.  The examiner noted that an EKG from June 2004 indicated abnormality with possible ischemia and chest X-rays from June 2012 indicated emphysema.  The examiner also noted that the February 2006 testing indicated an ejection fraction of 57 percent with hypoperfusion of the inferior wall with collateral circulation.  The examiner indicated that no METs level could be obtained from a stress test as the test was terminated due to symptoms of the cardiac condition.  Instead an interview-based METs test was performed.  Results indicated a workload of greater than 7-10 METs, but less than 10 METs with the Veteran reporting dyspnea, fatigue, and angina. 

After consideration of the evidence of record, the Board finds that a higher rating is not warranted.  The Board acknowledges that in advancing this appeal, the Veteran believes that his disability is more severe than the assigned disability rating reflects; however, the competent medical evidence which consists of diagnostic test results pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  The next highest rating of 30 percent requires a workload between 5 and 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation.  The competent medical evidence shows the Veteran's left ventricular dysfunction with an ejection fraction has been greater than 50 percent and there is no evidence of cardiac hypertrophy or dilatation.  In addition, the Veteran is found to have a workload of greater than 7 METs.  As such, the Veteran's disability does not meet the requirements for a rating in excess of 10 percent rating at any point in this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

There are no additional expressly or reasonably raised issues presented on the record.


ORDER

An initial rating in excess of 10 percent for coronary artery disease is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


